Examiner's Note:
This Corrected Notice of Allowance amends the title to be more descriptive.
The reasons for allowance mailed on 06/29/2022 remains unchanged and are reproduced below for the reader's convenience. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Johnson on 06/16/2022.
The application has been amended as follows: 
In the Title:
Delete "Mold" and insert --Improved Mold Insert for Molding a Unitary Countertop-bowl Combination--.
In the claims:
Claims 1, 8, 14, and 20 are canceled. 
Claims 2–7, 9–13, 15–19 and 21–23 are amended consistent with the proposed amendments attached the Notice of Allowance mailed on 06/29/2022 having the header "17/301,934: Proposed Amendments for Entry" and stamped "OK TO ENTER: /M.L.C./."
Reasons for Allowance
Claim(s) 2–7, 9–13, 15–19 and 21–23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 2, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at an insert comprising: a mold surface that is concave and a product surface that is convex; a drain portion extending away from the product surface of the bowl portion of the insert and comprising a generally cylindrical shape, wherein the drain portion is configured to form at least a portion of a drain in said bowl portion of the countertop when the insert is in use; and at least one protrusion configured to mate with at least one recess of the male bowl portion of the male portion of the mold assembly to at least partially inhibit separation of the insert from the male mold portion when the insert is in use, wherein said at least one protrusion extends outward from the mold surface of the bowl portion of the insert.
Claim(s) 3–7, 9 and 23 is/are allowed for the same reasons via its/their dependency on claim 2. 
With respect to independent claim 10, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at an insert comprising a flexible and resilient material and further comprising: a bowl portion comprising: wherein said mold surface is concave and a product surface opposite the mold surface and said product surface is convex; and a substantially solid drain portion extending away from the product surface of the bowl portion of the insert and comprising a generally cylindrical shape, wherein the drain portion is configured to form at least a portion of a drain in said bowl portion of the countertop when the insert is in use; and at least one mating feature, wherein said at least one mating feature is located on the mold surface of the bowl portion of the insert.
Claim(s) 11–13 is/are allowed for the same reasons via its/their dependency on claim 10. 
With respect to independent claim 15, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at an insert comprising a flexible and resilient material and further comprising: a bowl portion configured to cooperate with the male and female mold portions of said mold assembly to at least partially form a bowl portion of the countertop when the insert is in use; a drain portion extending away from the bowl portion, wherein the drain portion is configured to form at least a portion of a drain in said bowl portion of the countertop when the insert is in use; and at least two mating features spaced apart from one another, said at least two mating features configured to mate with at least two mating features of the male portion of the mold assembly to at least partially inhibit separation of the insert from the male mold portion when the insert is in use, wherein said at least two mating features are located on the bowl portion of the insert.
Claim(s) 16–19 and 21–22 is/are allowed for the same reasons via its/their dependency on claim 15. 
The following pieces of prior art are relevant but fail arrive at the novel features identified above.
US 20060019046 (of record);
US 20060275526 (of record);
US 20120073042 (of record);
US 3433860 (of record);
US 3594877 (of record);
US 3673617 (of record);
US 4209862 (of record);
US 4289717 (of record);
US 4328179 (of record);
US 5129804 (of record);
US 5134002 (of record);
US 5683638 (of record);
US 6000673 (of record);
US 6030560 (of record); and 
US 6799336 (of record).


Response to Arguments
The above Examiner's Amendment places the application in condition for allowance. Claim(s) 2–7, 9–13, 15–19 and 21–23 is/are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743